UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6341


MARVIN LAMONT DORSEY,

                Petitioner - Appellant,

          v.

BOBBY P. SHEARIN, Warden; THE ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-01243-JKB)


Submitted:   September 28, 2015            Decided:   October 9, 2015


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin Lamont Dorsey, Appellant Pro Se.     Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Lamont Dorsey seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of        appealability.               28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a        substantial   showing       of        the    denial   of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,         537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Dorsey has not made the requisite showing.                      Accordingly, we deny

a     certificate         of     appealability,         deny     as        moot    Dorsey’s

application for leave to proceed in forma pauperis, and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3